Citation Nr: 0204796	
Decision Date: 05/21/02    Archive Date: 05/24/02

DOCKET NO.  98-14 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service-connection for acquired psychiatric 
disability including dysthymia, major depression, somatoform 
pain disorder and conversion disorder (claimed as the result 
of radiation exposure).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 

INTRODUCTION

The veteran served on active duty from February 1952 to 
January 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Nashville, Tennessee, which denied the veteran's claim of 
entitlement to service-connection for dysthymia, major 
depression, somatoform pain disorder and conversion disorder 
as not well grounded.  


FINDINGS OF FACT

1.  The VA notified the veteran and his representative of 
information and evidence needed to substantiate and complete 
the claim in the September 1997 rating decision, the June 
1998 statement of the case (SOC), the March 1999 and April 
2001 supplemental statements of the case (SSOC), as well as a 
May 2001 RO letter.  

2.  The veteran has not referenced any unobtained evidence 
that might aid the claim or that might be pertinent to the 
basis of the denial of the claim.  

3.  The veteran underwent a VA general medical examination in 
June 1992 and a VA psychiatric evaluation in April 1997.  

4.  Service medical records do not show that the veteran was 
seen for a psychiatric disorder.  


CONCLUSIONS OF LAW

1.  The VA has satisfied its duties to notify and to assist 
the veteran.  38 U.S.C.A. §§ 5100, 5102, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R § 3.159).  

2.  An acquired psychiatric disability including dysthymia, 
major depression, somatoform pain disorder and conversion 
disorder was not incurred in or aggravated by active service 
nor the result of radiation exposure in service.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1133, 5107(b) (West 1991 & Supp. 2001); 
38 C.F.R. §§  3.102, 3.303, 3.304, 3.307, 3.309, 3.311 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R § 3.159), 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist and 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  In this case, even though the RO did not 
have the benefit of the explicit provisions of the VCAA, VA's 
duties have been fulfilled.  

The September 1997 rating decision, the June 1998 SOC, the 
March 1999 and April 2001 SSOC, as well as a May 2001 RO 
letter informed the veteran of the evidence needed to 
substantiate the claim.  VA has no outstanding duty to inform 
the veteran that any additional information or evidence is 
needed.  38 U.S.C.A. §§ 5102, 5103A (West Supp. 2001); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R 
§ 3.159(b)).  The veteran has not referenced any unobtained 
evidence that might aid the claim or that might be pertinent 
to the basis of the denial of the claim.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).  The veteran 
underwent a VA general medical examination in June 1992 and a 
VA psychiatric evaluation in April 1997.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,631 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)(4)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304 (2001).  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).  

I.  Presumptive Service-Connection  

Special provisions relating to ionizing radiation allow for 
presumptive service-connection for specifically enumerated 
diseases.  38 U.S.C.A. § 1112(c) (West 1991 & Supp. 2001); 38 
C.F.R. § 3.309(d) (2001).  Furthermore, claims based on 
exposure to ionizing radiation are entitled to special 
development, and service connection, with proof of exposure 
to ionizing radiation and manifestation of a "radiogenic 
disease."  38 C.F.R. § 3.311 (2001).  

The veteran's service medical records and service personnel 
records do not document any exposure to ionizing or non-
ionizing radiation.  A Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141) was not maintained on his 
behalf.  See generally 38 C.F.R. § 3.311(a)(2)(iii) (2001).  

The veteran avers that his mental illness developed as a 
result of radiation exposure while he was in service.  In 
June 1990 the veteran wrote that while stationed in a radar 
detachment between July 1952 and December 1955 on more than 
one occasion a radiation tube (leropen) was discovered to be 
cracked in the storage compartment.  It is his contention 
that exposure to these broken leropen tubes caused his mental 
illness.  The Board notes that acquired psychiatric 
disorders, including dysthymia, major depression, somatoform 
pain disorder and conversion disorder are not among the 
diseases for which presumptive service connection is 
warranted under 38 U.S.C.A. § 1112(c)(2) (West 1991 & Supp. 
2001); 38 C.F.R. § 3.309(d) (2001).  The veteran is not 
entitled to presumptive service-connection as his claimed 
psychiatric disorders, including dysthymia, major depression, 
somatoform pain disorder and conversion disorder are not 
included in the list of covered diseases and he admitted not 
participating in any radiation risk activities as defined by 
38 U.S.C.A. § 1112(c)(3)(B).  See Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  Therefore, 38 U.S.C.A. § 1112 is not 
available to the veteran.  

II.  Direct Service-Connection  

Direct service connection can be established by "show[ing] 
that the disease or malady was incurred during or aggravated 
by service," a task that "includes the difficult burden of 
tracing causation or event during service."  Stone v. Gober, 
14 Vet. App. 116, 118 (2000) (citing Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994)).  

Direct service-connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  A disorder may be service-connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  

In the present case, the Board finds that the preponderance 
of the evidence is against the claim of entitlement to 
service connection for acquired psychiatric disability 
including dysthymia, major depression, somatoform pain 
disorder and conversion disorder.  The service medical 
records do not show complaint, treatment, or diagnosis of any 
psychiatric disorder.  The first diagnosis of a dysthymia, 
major depression, somatoform pain disorder or conversion 
disorder was in 1993, over 35 years after the veteran's 
separation from service.  There is no competent medical or 
psychiatric evidence of a connection or link between the 
veteran's service and a psychiatric disorder.  Service-
connection requires competent evidence of a relationship 
between a current disability and service.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 
11 Vet. App. 415, 419 (1998).  Absent such evidence in this 
case, service-connection for acquired psychiatric disability 
including dysthymia, major depression, somatoform pain 
disorder and conversion disorder is not warranted on a direct 
basis.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.102, 4.3 (2001).  


ORDER

Service-connection for acquired psychiatric disability 
including dysthymia, major depression, somatoform pain 
disorder and conversion disorder is denied.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

